 

[ex10-1_001.jpg]

 

Lendistry, LLC LOAN AGREEMENT

 

This Loan Agreement (“Agreement”) dated 7/15/19 between Lendistry, LLC
(“Lender”) and the borrower or other business listed below (“Borrower”).

 

 

BORROWER INFORMATION

 



Business Legal Name: VPR Brands LP D/B/A: VPR Vaporx Helium   State of
Incorporation/Organization:   FL      Type of entity: Limited Partnership    
Physical Address: 3001 Griffin Road City: Fort Lauderdale State: FL Zip: 33312
Mailing Address: City: State: Zip: Date Business Started: 8/2016 Federal Tax ID
or Social Security #:     Contact Name: Kevin Frija Position: CEO     Phone:
305-992-3150 Fax:   Email: N/A Website: N/A                            

 

LOAN TERMS

 

Lender promises to loan to the Borrower an amount stated below (“Principal Loan
Amount”) and Borrower promises to pay Lender in lawful money of the United
States of America, the Principal Loan Amount with interest payable on the unpaid
principal at the per annum rate stated below (“Rate of Interest”). Borrower
agrees to repay in full the Principal Loan Amount and amounts accrued at the
Rate of Interest (together, the “Final Loan Amount”) by the date specified below
(“Final Due Date”).

 

Borrower shall remit the Final Loan Amount to Lender in one of the two following
ways: (1) by authorizing and directing a processor acceptable to Lender
(“Processor”) to pay Lender each day an amount (“Daily Amount”) of cash equal to
a percentage specified below (“Specified Percentage”) of all receivables arising
from electronic payments by Borrower’s customers with credit or debit cards,
checks that are processed and converted electronically, or any other electronic
payment to Borrower (“Electronic Payments Receivables”) settled by Processor to
Borrower on the day in question; and/or (2) by debiting the Daily Amount from a
deposit account established by Borrower that is approved by Lender (the
“Account”). Borrower will irrevocably authorize, as applicable, the Processor or
the Account to remit the Daily Amount due from each transaction on a daily basis
until such time as Lender receives the Final Loan Amount. Borrower authorizes
Lender to ACH Debit the Daily Amount from the Account on a daily basis. Borrower
agrees to provide Lender with either monthly bank statements for the Account or
any access codes, logon credentials and/or passwords needed to access the
Account and obtain bank statement information. Borrower understands that it is
responsible for ensuring that the Daily Amount to be debited by Lender remains
in the Account and will be held responsible for any fees incurred by Lender
resulting from a rejected ACH attempt or an Event of Default (defined below).
Lender is not responsible for any overdrafts or rejected transactions that may
result from Lender ACH debiting the Daily Amount under the terms of this
Agreement. Lender may debit the Daily Amount each business day and upon receipt
of the Borrower’s monthly bank statements on or about the eighteenth day of each
month may reconcile the Account by either crediting or debiting the difference
from or back to the Account so that the amount debited per month equals the
Daily Amount. Lender may, upon Borrower’s request, adjust the amount of any
payment due under this Agreement at Lender’s sole discretion and as it deems
appropriate. Lender may elect to remit payments in either or both of the two
ways listed above and may modify this election at Lender’s sole discretion with
at least two days’ notice to Borrower. Notwithstanding anything to the contrary
in this Agreement or any other agreement between Lender and Borrower, upon the
occurrence of an Event of Default under Section III of the Additional Terms of
the Loan Agreement, the Specified Percentage shall equal 100%. A list of all
fees applicable under this Agreement is contained in Appendix A.

 

Principal Loan Amount:

$250,000.00

Final Amount Due:

$312,500.00

Final Due Date: 7/25/2020

Weekly Payment:

See Addendum

 

GUARANTEE BY OWNER(S)

 

The owners of Borrower (such owners, whether shareholders, partners, members or
other owners are jointly and severally referred to herein as “Owner”) personally
guarantee the performance of all of the covenants and the truth and accuracy of
all of the representations and warranties made by Borrower in this Agreement.

 

 

THE TERMS, DEFINITIONS, CONDITIONS AND INFORMATION HEREIN SET FORTH IN THIS
AGREEMENT. THE “BORROWER INFORMATION” FORM AND “SECURITY AGREEMENT AND GUARANTY”
HEREOF ARE HEREBY INCORPORATED IN AND MADE A PART OF THIS LOAN AGREEMENT.
BORROWER/OWNER HAVE REVIEWED AND AGREE TO THE TERMS OF THIS CONTRACT, INCLUDING
THE ARBITRATION CLAUSE IN SECTION 4.15, AND ACKNOWLEDGE RECEIPT OF A COMPLETED
COPY OF IT.

 

 

BORROWER/OWNER/GUARANTOR

 



By: Kevin Frija   [image_004.jpg]

 

/s/ Kevin Frija

[image_005.jpg]   (Print Name)     (Signature)               By:    
[image_004.jpg]   [image_005.jpg]         (Signature)   By:     [image_004.jpg]
  [image_005.jpg]   (Print Name)     (Signature)               By:    
[image_004.jpg]   [image_005.jpg]   (Print Name)     (Signature)              
By:     [image_004.jpg]   [image_005.jpg]   (Print Name)     (Signature)  

 







Lendistry, LLC:  /s/       (Lendistry, LLC Officer)   (Signature)

 

To the extent set forth herein, each of the parties is obligated upon his, her
or its execution of the Agreement to all terms of the Agreement, including the
Additional Terms set forth below. Each of above-signed Borrower and Owner(s)
represents that he or she is authorized to sign this Agreement for Borrower,
legally binding said Borrower to repay this obligation and that the information
provided herein and in all of Lender documents, forms and recorded interviews is
true, accurate and complete in all respects. If any such information is false or
misleading, Borrower shall be deemed in material breach of all agreements
between Borrower and Lender and Lender shall be entitled to all remedies
available under law. Lender may produce a monthly statement reflecting the
delivery of the Daily Amounts from Borrower via Processor and/or Operator to
Lender. An investigative or consumer report may be made in connection with the
Agreement. Borrower and each of the above-signed Owner(s) authorizes Lender, its
agents and representatives and any credit reporting agency engaged by Lender, to
(i) investigate any references given or any other statements or data obtained
from or about Borrower or any of its Owners for the purpose of this Agreement,
and (ii) pull credit report at any time now or for so long as Borrower and/or
Owner(s) continue to have any obligation owed to Lender as a consequence of this
Agreement or for Lender’s ability to determine Borrower’s eligibility to enter
into any future agreement with Lender.

 

ANY MISREPRESENTATION MADE BY BORROWER OR OWNER IN CONNECTION WITH THIS
AGREEMENT MAY CONSTITUTE A SEPARATE CAUSE OF ACTION FOR FRAUD OR INTENTIONAL
MISREPRESENTATION.

 

[image_001.jpg]

 

 Page 1 of 11 

 

 

ADDITIONAL TERMS OF THE LOAN AGREEMENT 

 

1. TERMS OF ENROLLMENT IN PROGRAM

 

1.1 Processing Agreement. If Lender elects to accept the remittance of the Final
Loan Amount directly from Processor, Borrower (i) will enter, or has already
entered, into an agreement acceptable to Lender with Processor to obtain
processing services (“Processing Agreement”) and (ii) irrevocably authorizes and
instructs Processor to pay daily the cash attributable to the Final Loan Amount
to Lender rather than to Borrower until Lender receives the cash equal to the
entire Final Loan Amount. This authorization may be revoked only by written
consent of Lender. Borrower agrees that Processor may rely upon the instructions
of Lender, without any independent verification, in paying Daily Amounts or, as
applicable, a percentage of Daily Amounts to Lender. Borrower waives any claim
for damages it may have against Processor in connection with actions taken based
on instructions from Lender or the actions or omissions of Lender, unless such
damages were due to Processor’s failure to follow Lender’s reasonable
instructions. Borrower acknowledges that (a) Processor is not an affiliate of
Lender,

 

(b) Lender does not have any power or authority to control Processor’s actions
with respect to the processing of any electronic payments from Borrower's
customers with credit or debit cards, checks that are processed and converted
electronically, or any other electronic payment to Borrower ("Electronic
Payments"), and (c) Lender is not responsible for, and Borrower agrees to hold
Lender harmless for, the actions of Processor. If Processor transfers to any
account of Borrower or Owner any funds that should have been transferred to
Lender pursuant to Sections 1.1 and 1.2 hereof, or if Borrower otherwise has
monies deposited in its or Owner’s account(s) that otherwise should have been
transferred to Lender pursuant to Sections 1.1 and 1.2 hereof, Borrower and/or
Owner shall immediately segregate and hold all such funds in express trust for
Lender’s sole and exclusive benefit.

 

1.2 Instructions to Processor. Borrower irrevocably authorizes and instructs
Processor to hold Daily Amounts on behalf of Lender and to remit directly to
Lender the cash or, as applicable, a percentage of the cash equal thereto at the
same time it remits to Borrower the cash equal to the receivables less the Daily
Amount or, as applicable, a percentage of the Daily Amount. Borrower
acknowledges and agrees that Processor shall provide Lender with Borrower’s
Electronic Payment transaction history from time to time upon request by Lender.
This Agreement does not prohibit, limit or alter the rights possessed by
Processor pursuant to the Processing Agreement, including but not limited to
Processor’s right to withhold, debit, offset or chargeback funds sent to or to
be sent to Borrower or, funds that may become owing to Processor, or to
terminate the Processing Agreement.

 

1.3 Indemnification. Borrower and Guarantor(s) jointly and severally indemnify
and hold harmless Processor, its officers, directors and shareholders against
all losses, damages, claims, liabilities and expenses (including reasonable
attorney’s fees) incurred by Processor resulting from (a) claims asserted by
Lender for monies owed to Lender from Borrower and (b) actions taken by
Processor in reliance upon information or instructions provided by Lender.

 

1.4 No Liability. In no event will Lender be liable for any claims asserted by
Borrower under any legal theory for lost profits, lost revenues, lost business
opportunities, exemplary, punitive, special, incidental, indirect or
consequential damages, each of which is waived by Borrower and Guarantor(s).

 

1.5 Processing Fees. Processor may charge certain fees for processing Electronic
Payment transactions and providing related services as set forth in the
Processing Agreement (the “Processing Fees”) and such Processing Fees and other
amounts, fees, charges, fines and penalties, may be deducted from the gross
amount of Electronic Payment Receivables before determining the amount payable
to Borrower, from which the Daily Amount or, as applicable, a percentage of the
Daily Amount will be paid to Lender.

 

1.6 No Modification or Termination of Processing Agreement. Borrower will comply
with the Processing Agreement and will not modify the Processing Agreement in
any manner that could have a material adverse effect upon Lender’s interests,
without Lender’s prior written consent. Borrower will not terminate the
Processing Agreement, nor do anything that may cause the Processing Agreement to
be suspended or terminated, until the Final Loan Amount has been remitted to
Lender. Until the Final Loan Amount has been remitted to Lender, Borrower may
not replace Processor, or enter into an agreement with another payment
processing company, without the prior written consent of Lender.

 

[image_001.jpg]

 



 Page 2 of 11 

 

 



1.7 Failure to Generate Receivables. If Borrower does not generate Electronic
Payments Receivables such that the Daily Amount is less than $[ ] for any
[consecutive] period of [five] business days, Lender has the right to directly
debit up to the full amount of the unpaid Final Loan Amount from any bank
account that Borrower maintains or any bank account maintained by each Owner.

 

1.8 Account. If Lender elects to accept the remittance of the Final Loan Amount
by debiting the Account, Borrower agrees to complete all necessary forms to
establish the Account. Lender may, in its sole discretion, require Borrower to
establish a new deposit account to replace and become the Account at a financial
institution reasonably selected by Lender. Borrower shall cause all proceeds of
receivables to be deposited in the Account. Until the Final Loan Amount is
remitted in full to Lender, Borrower shall maintain in the Account a minimum
balance equal to $2,000 (“Minimum Balance). Borrower acknowledges and agrees
that any funds deposited in the Account by Borrower’s card processor will remain
in the Account until the cash equal to the Final Loan Amount is withdrawn by
Lender, and then the remaining funds, minus the Minimum Balance, will be
forwarded to the account identified by the account name, account number and bank
name and address that is shown on the face of the voided check that Borrower
shall provide to Lender along with this Agreement, the delivery of which voided
check is a condition precedent to Lender’s obligations under this Agreement,
(“Borrower’s Account”). Borrower and Owner authorize Lender to debit funds
directly from the Account, and agree to not revoke or cancel such authorizations
until such time as Lender has received the entire Final Loan Amount. Borrower
acknowledges and agrees that Lender may issue a pre-notification to Borrower’s
bank(s) with respect to such debit transactions. Within twenty-four (24) hours
of any request by Lender, Borrower shall provide, or cause Borrower’s card
processor to provide, Lender with records and other information regarding
Borrower’s Electronic Payment sales, the Account and any other bank accounts of
Borrower or Owner. If Borrower has monies deposited in its or Owner’s account(s)
that otherwise should have been transferred to Lender pursuant to this Section
1.8, Borrower and/or Owner shall immediately segregate and hold all such funds
in express trust for Lender’s sole and exclusive benefit.

 

1.9 Processing Trial. After this Agreement has been signed by both Borrower and
Lender but prior to Lender’s loan of the Principal Loan Amount, Borrower agrees
to permit Lender to conduct a short processing trial (the “Processing Trial”) to
ensure that Borrower’s Electronic Payment transactions are being correctly
processed through Processor or to the Account and that the cash attributable to
the Final Loan Amount will be appropriately remitted to Lender. Lender agrees to
make a determination as to whether to loan the Principal Loan Amount promptly
after the commencement of the Processing Trial. If Lender elects to loan the
Principal Loan Amount, then all of the cash received by Lender in connection
with the Processing Trial prior to the loan of the Principal Loan Amount shall
be applied to reduce the Final Loan Amount in accordance with Section 1.13.
Nothing herein shall create an obligation on behalf of Lender to loan the
Principal Loan Amount, and Lender expressly reserves the right to not loan the
Principal Loan Amount. If Lender decides to not loan the Principal Loan Amount,
this Agreement shall have no further effect and Lender shall, promptly after
receipt from Processor or the Account, return to Borrower any cash received by
Lender in connection with the Processing Trial.

 

1.10 Excess Cash. If the amount of cash remitted to Lender pursuant to this
Agreement exceeds the Final Loan Amount (such excess being the “Excess Cash”) by
at least $50.00, Lender agrees to pay such Excess Cash to Borrower within 30
days after receipt thereof by Lender. In the event the Excess Cash is less than
$50.00, Lender agrees to pay such Excess Cash to Borrower within 30 days after
its receipt of a written request from Borrower, provided such request is made
within 90 days of Lender’s receipt of such Excess Cash. Lender has no obligation
to take any action (including against Processor) with respect to any cash being
held by Processor, which will become Excess Cash once it is paid by Processor to
Lender, prior to the receipt of such Excess Cash by Lender, and that Processor
shall have no liability to Borrower for any Excess Cash.

 

1.11 Reliance on Terms. The provisions of this Agreement are agreed to for the
benefit of Borrower, Owner, Lender, and Processor and, notwithstanding the fact
that Processor is not a party to this Agreement, it may rely upon the terms of
this Agreement and raise them as defenses in any action. 

[image_001.jpg]

 



 Page 3 of 11 

 

 

1.12 Estoppel Certificate. Borrower will at any time, and from time to time,
upon at least one (1) day’s prior notice from Lender to Borrower, execute,
acknowledge and deliver to Lender and/or to any other person, person firm or
corporation specified by Lender, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and stating the dates which the Final Loan Amount or any portion
thereof has been repaid.

 

1.13 Allocation of Payments. Any amounts remitted to Lender will first be
applied to accrued interest and then to the outstanding Principal Loan Amount.

 

1.14 Modification of Remittance Election. Lender's decision to elect remittance
of the Final Loan Amount directly from the Processor and/or by debiting the
Account is non-exclusive and may be modified in Lender's sole discretion. Lender
may initially elect both remittance options simultaneously for the full length
of the Agreement; may initially elect both remittance options and may modify
that election at any time to limit remittance to one option; and/or may
initially elect one remittance option and may modify that election at any time
to elect the other remittance option or to employ both remittance options
simultaneously. Should Lender modify the remittance election after the initial
election, Lender must provide notice to Borrower at least two days prior to the
modification. Borrower may at any time request that Lender modify the remittance
election; however, Lender has no obligation to modify the remittance election
upon such a request.

 

2. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Borrower and each Owner represent, warrant and covenant the following as of the
date of this Agreement and continuing until the Final Loan Amount is paid in
full to Lender:

 

2.1 Borrower General Business Covenants. Borrower agrees (i) to use its best
efforts to conduct its business consistent with past practice; (ii) to not take
any action, including changing its arrangements with Processor, to discourage
the use of Electronic Payments and to not permit any event to occur that could
have an adverse effect on the use, acceptance or authorization of Electronic
Payments for the purchase of Borrower’s services and/or products; (iii) to not
open a new bank account other than the Account to which Electronic Payment
settlement proceeds will be deposited and to not take any action to cause future
receivables to be settled or delivered to any bank account other than the
Account; and (iv) not to sell, dispose, convey or otherwise transfer its
business or assets without the express prior written consent of Lender and the
assumption of all of Borrower’s obligations under this Agreement pursuant to
documentation reasonably satisfactory to Lender.

 

2.2 Business Information. All information (financial and other) provided by or
on behalf of Borrower to Lender in connection with the execution of or pursuant
to this Agreement is true, accurate and complete in all respects. Borrower shall
furnish Lender such additional information as Lender may request from time to
time.

 

2.3 Reliance on Information. All information (financial and other) provided by
or on behalf of Borrower has been relied upon by Lender in connection with its
obligations under this Agreement and is true, accurate and complete in all
respects.

 

2.4 Default Under Other Contracts; Compliance. Borrower’s execution of and/or
performance under this Agreement will not cause or create an Event of Default
(defined below) by Borrower under any contract with another person or entity.
Borrower is not in default under any of the terms, covenants and conditions of
any other agreement with Lender. Borrower is in compliance with any and all
applicable federal, state and local laws and regulations and rules and
regulations of card associations and payment networks. Borrower possesses and is
in compliance with all permits, licenses, approvals, consents, registrations and
other authorizations necessary to own, operate and lease its properties and to
conduct the business in which it is presently engaged.

 

2.5 Authorization. Borrower and the person(s) signing this Agreement on behalf
of Borrower have full power and authority to enter into and perform the
obligations under this Agreement and (if applicable) the Processing Agreement,
all of which have been duly authorized by all necessary and proper actions.

 

2.6 Insurance. Borrower shall maintain insurance in such amounts and against
such risks as are consistent with past practice and shall show proof of such
insurance upon the request of Lender.

 

[image_001.jpg]

 

 Page 4 of 11 

 



 

2.7 Change Name or Location. Borrower does not and shall not conduct Borrower’s
business under any name other than as disclosed to Lender and Processor and
shall not change its jurisdiction of organization, ownership or other legal
structure without the prior written consent of Lender, which consent may be
withheld for any reason. Borrower shall not change its place of business or
transport or move, interrupt, suspend, dissolve or terminate its business
without advance, written notice to Lender.

 

2.8 Exclusive Use of Processor. Subject to any Lender modification of the
remittance election as described in Section 1.14, Borrower understands and
agrees that if Lender elects to accept the remittance of the Final Loan Amount
directly from Processor (either exclusively or along with debiting the Daily
Amount from Borrower's deposit account), until the Final Loan Amount is paid in
full to Lender, the services of Processor are the exclusive means by which
Borrower can and shall process its Electronic Payment transactions. Borrower
shall not take any action that has the effect of causing the Processor to be
changed to another processor. Borrower has not been notified by Processor and is
not aware of any fact that would trigger the termination or suspension of the
Processing Agreement or the creation of a reserve account. If Borrower receives
such notice, Borrower shall immediately notify Lender. If Borrower’s action or
inaction results in the Processing Agreement being terminated or suspended,
Lender may immediately debit the difference between (x) the Final Loan Amount,
and (y) the portion of the Final Loan Amount that Lender has received to date by
initiating a debit via the Automatic Clearing House (ACH) system from Borrower’s
Account or such other bank account that Borrower maintains, or any bank account
maintained by each Owner. Notwithstanding the above, nothing in this section
shall be construed to limit Lender's right to modify the remittance election as
set forth in Section 1.14.

 

2.9 Exclusive Use of Account. Borrower understands and agrees that if Lender
elects to accept the remittance of the Specified Percentage by debiting the
Account, until the Final Loan Amount is paid in full to Lender, all proceeds of
receivables shall be deposited into the Account. If Borrower’s action or
inaction results in the Account being terminated or suspended, Borrower and each
Owner irrevocably authorizes Lender or its designated successor to immediately
withdraw the difference between (x) the Final Loan Amount, and (y) the portion
of the Final Loan Amount that Lender has received to date by initiating a debit
via the Automatic Clearing House (ACH) system from Borrower’s Account or such
other bank account that Borrower maintains, or any other bank account maintained
by each Owner.

 

2.10 Working Capital Funding. Borrower shall not enter into any other
arrangement, agreement or commitment that relates to or involves Electronic
Payment Receivables, whether in the form of a purchase of, a loan against, or
the sale or purchase of credits against, Electronic Payment Receivables with any
party other than Lender.

 

2.11 Unencumbered Future Receivables. Subject to the terms of the Processing
Agreement, Borrower has good, complete and marketable title to all future
Electronic Repayment Receivables, free and clear of any and all liabilities,
liens, claims, charges, restrictions, conditions, options, rights, mortgages,
security interests, equities, pledges and encumbrances of any kind or nature
whatsoever or any other rights or interests that may be inconsistent with the
transactions contemplated with, or adverse to the interests of, Lender. Borrower
shall make or send notice of any intended bulk sale or transfer by Borrower.

 

2.12 Business Purpose. Borrower is a valid business in good standing under the
laws of the jurisdictions in which it is organized and/or operates, and Borrower
is entering into this Agreement for business purposes and not as a consumer for
personal, family or household purposes.

 

2.13 No Bankruptcy/Litigation. As of the date of this Agreement, Borrower does
not contemplate and has not filed any petition for bankruptcy protection under
Title 11 of the United States Code and there has been no involuntary petition
brought or pending against Borrower. Borrower further warrants that it does not
anticipate filing any such bankruptcy petition and it does not anticipate that
an involuntary petition will be filed against it. There is no action, suit or
investigation pending or, to Borrower’s or Owner’s knowledge, threatened against
it or any of its assets, before any court or governmental authority which, if
determined adversely to it, would have a material adverse effect on Borrower’s
business.

 

[image_001.jpg]

 



 Page 5 of 11 

 

 

2.14 Borrower Fraud. Borrower and Owner shall immediately notify Lender if any
of the representations, warranties or covenants contained in this Agreement are
no longer true. Any false representation or warranty shall constitute fraud
against Lender, and Borrower consents to entry of a judgment admitting to such
fraud in an amount to be determined by the applicable court in favor of Lender.

 

2.15 Daily Batch Out. Borrower will batch out receipts with the Processor on a
daily basis.

 

3. ADDITIONAL TERMS

 

3.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder: (a) Borrower violates any term or
covenant in this Agreement; (b) any representation or warranty by Borrower in
this Agreement is incorrect, false or misleading in any material respect when
made; (c) Borrower admits in writing its inability to pay its debts, or makes a
general assignment for the benefit of creditors; or any proceeding is instituted
by or against Borrower seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, or composition of it or its
debts;

 

(d) the sending of notice of termination by Guarantor; (e) Borrower transports,
moves, interrupts, suspends, dissolves or terminates its business without
advance, written notice to Lender; (f) Borrower transfers or sell all or
substantially all of its assets; (h) Borrower makes or sends notice of any
intended bulk sale or transfer by Borrower; (i) Borrower uses multiple
depository accounts without the prior written consent of Lender; (j) Borrower
changes its depositing account without the prior written consent of Lender; or
(l) Borrower defaults under any of the terms, covenants and conditions of any
other agreement with Lender.

 

3.2 Remedies. Upon the occurrence of any Event of Default, Lender shall be
immediately entitled to protect and enforce any of its rights, including but not
limited to: (a) the Specified Percentages shall equal 100%; (b) any unpaid Final
Loan Amount and any other amounts owed to Lender under the Agreement will become
due and payable in full immediately; (c) Lender may enforce all remedies
available under law, including the right to non-judicial foreclosure of any
collateral and the right to file a lawsuit, in which case Borrower shall, to the
extent not prohibited by law, upon successful judgment be liable for Lender's
reasonable costs of the lawsuit, including court costs and attorneys' fees; (d)
Lender may enforce its rights against the Guarantor as set forth in the
Guaranty; (e) Lender may enforce its security interest as set forth in the
Security Agreement and Guaranty; and (f) Borrower shall pay Lender all
reasonable costs associated with the Event of Default and the enforcement of
Lender's remedies set forth above, including court costs and attorneys' fees.
Borrower and Owner agree that Lender may automatically debit such damages via
the ACH system or wire transfers from Borrower’s Account or such other bank
account that Borrower maintains, or any bank account maintained by each Owner.
Borrower specifically authorizes Lender to contact any of Borrower's credit card
processors or third party owing money to Borrower, wherever situated, and
instruct the processor or third party to redirect any money owed to Borrower to
be paid to Lender instead. Borrower holds harmless the processor or third party
for their actions under this paragraph. The obligations of Owner, including the
guarantee on the first page of this Agreement are primary and unconditional and
Owner waives any rights to require Lender to first proceed against Borrower. All
of Lender's rights in connection with this Agreement may be exercised at any
time by Lender after the occurrence of an Event of Default, are cumulative and
not exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.

 

3.3 Protection of Information. Borrower and each person signing this Agreement
on behalf of Borrower and/or as Owner, in respect of himself or herself
personally, authorizes Lender to disclose to any third party information
concerning Borrower’s and each Owner’s credit standing (including credit bureau
reports that Lender obtains) and business conduct. Borrower and each Owner
hereby waives to the maximum extent permitted by law any claim for damages
against Lender and any of its affiliates or agents and Processor relating to any
(i) investigation undertaken by or on behalf of Lender as permitted by this
Agreement or (ii) disclosure of information as permitted by this Agreement.

 

[image_001.jpg]

 



 Page 6 of 11 

 

 

3.4 Solicitations. Borrower and each Owner authorizes Lender and its affiliates
to communicate with, solicit and/or market to Borrower and each Owner via
regular mail, telephone, email and facsimile in connection with the provision of
goods or services by Lender, its affiliates or any third party that Lender
shares, transfers, exchanges, discloses or provides information with or to
pursuant to Section 3.5 and will hold Lender, its affiliates and such third
parties harmless against any and all claims pursuant to the federal CAN-SPAM ACT
of 2003 (Controlling the Assault of Non-Solicited Pornography and Marketing Act
of 2003), the Telephone Consumer Protection Act (TCPA), and any and all other
state or federal laws relating to transmissions or solicitations by any of the
methods described above.

 

3.5 Confidentiality. The terms and conditions of the products and services
offered by Lender, including this Agreement and any other Lender documentation
(collectively, “Confidential Information”) are proprietary and confidential
information of Lender. Accordingly, unless disclosure is required by law or
court order, Borrower shall not disclose Confidential Information to any person
other than an attorney, accountant, financial advisor or employee of Borrower
who needs to know such information for the purpose of advising Borrower
(“Advisor”), provided such Advisor uses such information solely for the purpose
of advising Borrower and first agrees in writing to be bound by the terms of
this Section 3.7.

 

3.6 Publicity. Borrower and each Owner authorizes Lender to use its, his or her
name in a listing of clients and in advertising and marketing materials.

 

3.7 Required Notifications. Borrower is required to give Lender written notice
within 24 hours of any filing under Title 11 of the United States Code. Borrower
is required to give Lender seven days’ written notice prior to the closing of
any sale of all or substantially all of the Borrower’s assets or stock.

 

4. MISCELLANEOUS.

 

4.1 Modifications; Amendments; Construction. No modification, amendment or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the parties affected. The headings of the
sections and subsections are inserted for convenience only and shall not affect
in any way the meaning or interpretation of this Agreement. For purposes of this
Agreement, “including” shall mean “including, without limitation”.

 

4.2 Notices. All notices, requests, demands and other communications shall be in
writing and shall be delivered by mail, overnight delivery or hand delivery to
the respective parties to this Agreement. Notices to Lender shall be sent to the
following address:

 

Lendistry, LLC

330 E. Lambert Road, Suite 275

Brea, CA 92821

 

4.3 Waiver; Remedies. No failure on the part of Lender to exercise, and no delay
in exercising, any right under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right under this Agreement preclude
any other or further exercise of any other right. The remedies provided in this
Agreement are cumulative and not exclusive of any remedies provided by law or
equity.

 

4.4 D/B/A’s. Borrower understands and acknowledges that Lender may be using
“doing business as” or “d/b/a” names in connection with various matters relating
to the transaction between Lender and Borrower, including the filing of UCC-1
financing statements and other notices or filings.

 

4.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Borrower, Owner, Lender and their respective successors and assigns,
except that Borrower and Owner shall not have the right to assign its rights or
obligations under this Agreement or any interest in this Agreement without the
prior written consent of Lender, which consent may be withheld in Lender’s sole
discretion. Lender reserves the right to assign this Agreement or its rights or
obligations hereunder with or without prior notice to Borrower.

 

[image_001.jpg]

 



 Page 7 of 11 

 

 

4.6 Governing Law. This Agreement, all transactions it contemplates, the
construction of the terms of the Agreement and all transactions, and the
interpretation, performance and enforcement of the rights and duties of
Borrower, Lender and each individual signatory shall be governed by and
construed in accordance with the laws of the State of California, without
regards to any applicable principles of conflicts of law. Without limiting the
generality of the foregoing, the Parties agree that the laws of the State of
California shall govern the entire relationship between and among the Parties,
including, without limitation, all issues or claims arising out of, relating to,
in connection with or incident to this Agreement and any transaction it
contemplates, whether such claims are based in tort, contract, or arise under
statute or in equity. The Parties acknowledge and agree that this Agreement is
made and performed in the State of California.

 

4.7 Costs. Lender shall be entitled to receive from Borrower and/or Owner, and
Borrower and/or Owner shall pay, all reasonable costs associated with a breach
by Borrower of term of this Agreement and the enforcement thereof, including
court costs and attorneys’ fees.

 

4.8 Term and Survival. This Agreement shall continue in full force and effect
until all obligations hereunder have been satisfied in full; provided, however,
that Sections 1.3, 3.2, 3.4, 3.5, 3.6, 4.6, 4.7, 4.8, 4.11, 4.12, 4.13, 4.14 and
4.15 shall survive indefinitely.

 

4.9 Severability. In case any one or more of the provisions contained in this
Agreement is found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

4.10 Counterparts and Facsimile Signatures. This Agreement may be signed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same agreement. Facsimile
signatures or signed documents scanned in .pdf (or similar) format shall have
the same legal force and effect as an original of such signature and shall be
treated as an original document for evidentiary purposes.

 

4.11 Limitation of Liability. In no event will Processor or Lender be liable for
any claims asserted by Borrower for lost profits, lost revenues, lost business
opportunities, exemplary, punitive, special, incidental, indirect or
consequential damages, even if advised of the possibility of such damages, under
any theory of law, including any tort or contract theory, each of which is
expressly waived by Borrower.

 

4.12 Entire Agreement. This Agreement contains the entire agreement and
understanding between Borrower, Owner and Lender and supersedes all prior
agreements and understandings, whether oral or in writing, relating to the
subject matter unless otherwise specifically reaffirmed or restated in this
Agreement. Borrower and Owner each acknowledge and agree that he, she or it is
not relying on any representations not specifically embodied in this Agreement.

 

4.13 Jury Trial Waiver. THE PARTIES WAIVE TRIAL BY JURY IN ANY COURT IN ANY
SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION WITH OR IN ANY
WAY RELATED TO THE TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART OR THE
ENFORCEMENT, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW OR DEEMED BY A COURT
OF LAW TO BE AGAINST PUBLIC POLICY. THE PARTIES ACKNOWLEDGE THAT EACH MAKES THIS
WAIVER KNOWINGLY, WILLINGLY AND VOLUNTARILY AND WITHOUT DURESS, AND ONLY AFTER
EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS WAIVER WITH THEIR
ATTORNEYS.

 

[image_001.jpg]

 



 Page 8 of 11 

 

 

4.14 Class Action Waiver. THE PARTIES WAIVE ANY RIGHT TO ASSERT ANY CLAIMS
AGAINST THE OTHER PARTY AS A REPRESENTATIVE OR MEMBER IN ANY CLASS OR
REPRESENTATIVE ACTION, EXCEPT WHERE SUCH WAIVER IS PROHIBITED BY LAW AGAINST
PUBLIC POLICY. TO THE EXTENT EITHER PARTY IS PERMITTED BY LAW OR COURT OF LAW TO
PROCEED WITH A CLASS OR REPRESENTATIVE ACTION AGAINST THE OTHER, THE PARTIES
AGREE THAT: (1) THE PREVAILING PARTY SHALL NOT BE ENTITLED TO RECOVER ATTORNEYS’
FEES OR COSTS ASSOCIATED WITH PURSUING THE CLASS OR REPRESENTATIVE ACTION (NOT
WITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT); AND (2) THE PARTY WHO
INITIATES OR PARTICIPATES AS A MEMBER OF THE CLASS WILL NOT SUBMIT A CLAIM OR
OTHERWISE PARTICIPATE IN ANY RECOVERY SECURED THROUGH THE CLASS OR
REPRESENTATIVE ACTION.

 

4.15 Arbitration Agreement. This Arbitration Clause is an agreement between the
Borrower and the Lender to arbitrate disputes. “Disputes” has the broadest
possible meaning, and includes but is not limited to any and all disputes,
claims or controversies, in law or in equity, between the Borrower and the
Lender arising out of or relating in any way to the Agreement, any prior loan
agreement Borrower entered into with Lender (a "Prior Agreement"), the
transaction this Agreement contemplates, any prior transaction under a Prior
Agreement. “Disputes” include , including without limitation,: (a) any claims of
breach of contract, tort, usury, misrepresentation, conversion, fraud, or unfair
and deceptive trade practices, or

(b) any claim of a violation of any local, state or federal statute, regulation,
ordinance, rule, etc. At the request of either the Borrower or the Lender, any
Dispute shall be decided in binding arbitration before the Borrower’s choice of
the American Arbitration Association (“the AAA”) or any other arbitration
organization the Borrower choose and that the Lender approves of in writing
(“the Arbitration Organization”). The arbitration shall be conducted under the
then current rules for the Arbitration Organization. The Borrower can get a copy
of the rules from the AAA by calling (1-800-778-7879). The arbitration hearing
shall be conducted in the federal district in which the Borrower resides or in
which the Agreement was signed.

 

The Borrower and the Lender agree that once the Borrower or the Lender have
elected to arbitrate, binding arbitration is the exclusive method for resolving
any and all Disputes and that under this arbitration clause the Borrower and the
Lender are waiving the right to a jury trial and the right to bring or
participate in any class action in court or through arbitration (this is
referred to below as “the Class Action Waiver”).

 

The arbitrators shall be attorneys or retired judges and shall be selected in
accordance with the applicable rules. The arbitration award shall be in writing,
but without a supporting opinion unless such an opinion is requested by the
Borrower or the Lender. If the Borrower elects arbitration first, the Borrower
will pay one half of any arbitration filing fee. The Lender will pay the rest of
the filing fee, and the whole filing fee if the Lender elects arbitration first
or if the arbitrator determines that applicable law requires the Lender to do so
or that the Borrower is unable to do so. The Lender will pay the arbitration
costs and fees for the first day of arbitration, up to a maximum of eight hours.
The Lender will also pay any fees and charges that the arbitrator determines
that the Lender must pay in order to assure that this arbitration clause is
enforceable. The arbitrator shall decide who shall pay any additional costs and
fees. The arbitrator shall have the authority to award fees, costs, and
injunctive or equitable relief in accordance with this arbitration clause and
applicable law.

 

If either the Borrower or the Lender fail to arbitrate as required under this
arbitration clause, the party electing arbitration shall, unless prohibited by
applicable law, be entitled to recover its/their attorneys’ fees and costs
incurred in compelling the other party to arbitrate the Dispute.

 

The parties acknowledge and agree that the Federal Arbitration Act (9 U.S.C. § 1
et seq.) shall govern any arbitration under this arbitration clause.

 

If any part of this arbitration clause conflicts with the terms of any other
document or agreement between the parties or the rules of the Arbitration
Organization, the terms of this arbitration clause shall prevail. If any part of
this arbitration clause other than the Class Action Waiver shall be deemed or
found unenforceable for any reason, the remainder of the arbitration clause
shall remain enforceable. If the Class Action Waiver shall be deemed or found
unenforceable for any reason, the remainder of the arbitration clause shall be
enforceable.

 

The Borrower and the Lender agree that the mutual promises in this arbitration
clause constitute the consideration necessary to make this arbitration clause
enforceable even if the Lender does not enter into any further agreements. This
arbitration clause shall survive the termination, rescission or payment in full
of this Agreement. The Borrower may opt out of this arbitration clause by
notifying the Lender in writing of the Borrower’s intent to do so. The
Borrower’s election to opt out must be mailed by first class mail postmarked no
later than 10 days from the date of this Agreement and addressed to the Lender
at:

 

Lendistry, LLC

330 E. Lambert Road, Suite 275

Brea, CA 92821

 

If more than one Borrower and/or Owner is shown in this contract, all Borrowers
and/or Owners must elect to opt out in order for the opt-out to be effective.

 

[image_001.jpg]

 



 Page 9 of 11 

 

 

 

Lendistry, LLC - SECURITY AGREEMENT AND GUARANTY

 





Borrower’s Legal Name: VPR Brands LP   D/B/A:         Physical Address:   City:
  State:   Zip:   3001 Griffin Road Fort Lauderdale FL





33312

 

Federal ID#

 

SECURITY AGREEMENT

 

Security Interest. To secure Borrower’s performance obligations to Lender under
the Loan Agreement, Borrower hereby grants to Lender, immediately upon any Event
of Default, a security interest in (a) All personal property of Borrower,
including, all accounts, chattel paper, documents, equipment, general
intangibles, instruments, and inventory, (as those terms are defined in Article
9 of the UCC, in effect from time-to-time in the State of California), and
liquor licenses, wherever located, now or hereafter owned or acquired by
Borrower; (b) all trademarks, trade names, service marks, logos and other
sources of business identifiers, and all registrations, recordings and
applications with the U.S. Patent and Trademark Office (“USPTO”) and all
renewals, reissues and extensions thereof (collectively “IP”) whether now owned
or hereafter acquired, together with any written agreement granting any right to
use any IP, and (c) all proceeds, as that term is defined in (a) and (b) above,
as the term “proceeds” is defined in Article 9 of the UCC (a, b, and c
collectively, the “Collateral”).

 

Cross-Collateral. To secure Guarantor’s payment and performance obligations to
Lender under this Security Agreement and Guaranty (the “Agreement”), Guarantor
hereby grants Lender, immediately upon any Event of Default, a security interest
in all future receivables, bank accounts, fixtures, real estate, chattel paper,
documents, equipment, general intangibles, instruments, inventory wherever
located, now or hereafter owned or acquired by the Borrower (the “Additional
Collateral”).

 

Borrower and Guarantor each acknowledge and agree that any security interest
granted to Lender under any other agreement between Borrower or Guarantor and
Lender (the “Cross-Collateral”) will secure the obligations hereunder and under
the Loan Agreement.

 

Borrower and Guarantor each agrees to execute any documents or take any action
in connection with this Agreement as Lender deems necessary to perfect or
maintain Lender’s first priority security interest in the Collateral, the
Additional Collateral and the Cross-Collateral, including the execution of any
account control agreements. Borrower and Guarantor each hereby authorizes Lender
to file any financing statements deemed necessary by Lender to perfect or
maintain Lender’s security interest, which financing statement may contain
notification that Borrower and Guarantor have granted a negative pledge to
Lender with respect to the Collateral, the Additional Collateral and the Cross-
Collateral, and that any subsequent lienor may be tortiously interfering with
Lender’s rights. Borrower and Guarantor shall be liable for and Lender may
charge and collect all costs and expenses, including but not limited to
attorney’s fees, which may be incurred by Lender in protecting, preserving and
enforcing Lender’s security interest and rights.

 

Negative Pledge. Borrower and Guarantor each agrees not to create, incur,
assume, or permit to exist, directly or indirectly, any lien on or with respect
to any of the Collateral, the Additional Collateral or the Cross-Collateral, as
applicable.

 

Consent to Enter Premises and Assign Lease. Lender shall have the right to cure
Borrower’s default in the payment of rent on the following terms. In the event
Borrower is served with papers in an action against Borrower for non-payment of
rent or for summary eviction, Lender may execute its rights and remedies under
the Assignment of Lease. Borrower also agrees that Lender may enter into an
agreement with Borrower’s landlord giving Lender the right: (a) to enter
Borrower’s premises and to take possession of the fixtures and equipment therein
for the purpose of protecting and preserving same; and (b) to assign Borrower’s
lease to another qualified Borrower capable of operating a business comparable
to Borrower’s at such premises.

 

Remedies. Upon any Event of Default, Lender may pursue any remedy available at
law (including those available under the provisions of the UCC), or in equity to
collect, enforce, or satisfy any obligations then owing, whether by acceleration
or otherwise.

 

GUARANTY

 

Personal Guaranty of Performance. The Guarantor(s) hereby guarantees to Lender,
Borrower’s performance of all of the representations, warranties, covenants made
by Borrower in this Agreement and the Loan Agreement, as each agreement may be
renewed, amended, extended or otherwise modified (the “Guaranteed Obligations”).
Guarantor’s obligations are due immediately upon any Event of Default.

 

Guarantor Waivers. In the event that Borrower fails to perform any obligation
when due under the Loan Agreement, Lender may enforce its rights under this
Agreement without first seeking to obtain payment from Borrower, any other
guarantor, or any Collateral, Additional Collateral or Cross-Collateral Lender
may hold pursuant to this Agreement or any other guaranty.

 

Lender does not have to notify Guarantor of any of the following events and
Guarantor will not be released from its obligations under this Agreement if it
is not notified of: (i) Borrower’s failure to pay timely any amount owed under
the Loan Agreement; (ii) any adverse change in Borrower’s financial condition or
business; (iii) any sale or other disposition of any collateral securing the
Guaranteed Obligations or any other guarantee of the Guaranteed Obligations;
(iv) Lender’s acceptance of this Agreement; and (v) any renewal, extension or
other modification of the Loan Agreement or Borrower’s other obligations to
Lender. In addition, Lender may take any of the following actions without
releasing Guarantor from any of its obligations under this Agreement: (i) renew,
extend or otherwise modify the Loan Agreement or Borrower’s other obligations to
Lender; (ii) release Borrower from its obligations to Lender; (iii) sell,
release, impair, waive or otherwise fail to realize upon any collateral securing
the Guaranteed Obligations or any other guarantee of the Guaranteed Obligations;
and (iv) foreclose on any collateral securing the Guaranteed Obligations or any
other guarantee of the Guaranteed Obligations in a manner that impairs or
precludes the right of Guarantor to obtain reimbursement for payment under this
Agreement. Until the Final Loan Amount and Borrower’s other obligations to
Lender under the Loan Agreement and this Agreement are paid in full, Guarantor
shall not seek reimbursement from Borrower or any other guarantor for any
amounts paid by it under this Agreement. Guarantor permanently waives and shall
not seek to exercise any of the following rights that it may have against
Borrower, any other guarantor, or any collateral provided by Borrower or any
other guarantor, for any amounts paid by it, or acts performed by it, under this
Agreement: (i) subrogation; (ii) reimbursement; (iii) performance; (iv)
indemnification; or (v) contribution. In the event that Lender must return any
amount paid by Borrower or any other guarantor of the Guaranteed Obligations
because that person has become subject to a proceeding under the United States
Bankruptcy Code or any similar law, Guarantor’s obligations under this Agreement
shall include that amount.

 

 

[image_001.jpg]

 



 Page 10 of 11 

 

 

 

Guarantor Acknowledgement. Guarantor acknowledges that: (i) He/She understands
the seriousness of the provisions of this Agreement; (ii) He/She has had a full
opportunity to consult with counsel of his/her choice; and (iii) He/She has
consulted with counsel of its choice or has decided not to avail himself/herself
of that opportunity.

 

Joint and Several Liability. The obligations hereunder of the persons or
entities constituting Guarantor under this Agreement are joint and several.

 

APPENDIX A: FEES

 

Filing Fee. Borrower shall be responsible for fees associated with the proper
filing of any financing statements in the appropriate jurisdiction. This fee may
vary by state or county but is generally accepted to be equal to half of one
percent of the Principal Loan Amount. This fee may be collected directly from
the Principal Loan Amount if not paid in full before the loan is disbursed. This
fee is non-refundable.

 

Underwriting Fee. This fee is paid by the Borrower to the Lender to cover the
costs of underwriting. These fees include the cost of credit reports, site
surveys, and other administrative costs and proper filing of financing
statements. This fee will be calculated as follows: loans with a Principal Loan
Amount of $7,500 or less will be assessed a fee of $295.00, loans with a
Principal Loan Amount from $7,501-$50,000 will be assessed a fee of $395.00;
loans with a Principal Loan Amount from $50,001- $100,000 will be assessed a fee
of $595.00; loans with a Principal Loan Amount from $100,001-$160,000 will be
assessed a fee of $795.00; and loans with a Principal Loan Amount over $160,000
will be assessed a fee of 0.5% of the Principal Loan Amount.

 

Monthly Administrative Fee. A $50.00 fee is applied on the initial day of
funding and every month thereafter, until the Final Loan Amount is paid in full
(Lockbox only).

 

Multiple Site Inspection Fee. For any Borrower who has multiple locations, a fee
of $100.00 per additional location will be collected. If this is not paid in
advance, this fee will be collected from receipts prior to the collection of the
Final Loan Amount. This fee is non-refundable.

 

Wire Transfer Fee. A $45.00 fee may be applied for any wire transfer.

 

CA State Guarantee Fee. A 2.5% of the guarantee portion of your loan plus
$250.00 (not to exceed 80% of the loan amount) will be subtracted from your
proceeds.

 

Bank Account Change Fee. A $65.00 fee is applied anytime the Borrower changes
bank accounts during the term of the Agreement.

 

NSF Fee. A $50.00 fee will be applied to the Borrower’s account for each check
or automated debit returned as NSF or otherwise stopped.

 

Default Waiver Fee. Upon Borrower’s request, Lender may elect in its sole and
absolute discretion to waive the occurrence of an Event of Default hereunder,
provided that Borrower shall pay a default waiver fee for each such waiver in
the amount of $5,000.00 to Lender, which shall be due and payable to Lender on
demand. Such default waiver fee shall be payable for each Event of Default. In
addition, if Borrower obtains and completes another loan, purchase receivable
financing and/or other financing contract without the Lender’s written approval,
then the default fee will be $10,000.00.

 

Card Processor / Bank Change Fee. Borrower shall pay to the Lender $5,000.00 in
the event that Borrower (i) uses multiple credit/debit/bank card processing
terminals without the prior written consent of the Lender; or (ii) changes its
credit/debit/bank card Processor without prior written consent of the Lender; or
(iii) changes its bank depository accounts which have been agreed as payment
remittance sources without prior written consent of the Lender; or (iv) triggers
any Event of Default. Such change fee (i) shall be due and payable to the Lender
on demand; (ii) is not exclusive of, and is cumulative with, any other fee or
amount paid or payable to the Lender by Borrower pursuant to this agreement; and
(iii) shall not be construed as a waiver of any Event of Default hereunder or as
otherwise operating to reduce or limit the Lender’s rights or remedies provided
for hereunder or at law or in equity.

 

[image_001.jpg]

 

 Page 11 of 11 

 

 

EXHIBIT 1

 

Merchant Consent

 

NOTICE OF ASSIGNMENT OF RECEIVABLES

 

NOW please accept this NOTICE OF ASSIGNMENT OF RECEIVABLES (this “Assignment
Agreement”) by the undersigned, VPR Vaporx Helium (“Merchant”), as formal notice
of, and as a request to Paya, Inc. (“Paya”) that:

 

  1) Pursuant to any and all existing agreements and arrangements, including
without limitation, that certain agreement dated on or about 7/15/19
(collectively, “Agreements”) between Merchant and Paya (or any of Paya’s
subsidiaries or affiliates, or predecessors or successors thereof, as the case
may be), whereby Paya provides credit card and check processing and related
services, Merchant hereby notifies Paya that it executed and agreement to
receive cash funds in exchange for its future bank card receivables (“Funding
Agreement”) with BSD Capital LLC, DBA Lendistry (“Company”) whereby Merchant
assigned, transferred and conveyed all rights and interests in a specified
percentage and amount of future bank card receivables (“Designated Receivables”)
to Company.         2) Merchant hereby irrevocably authorizes and directs Paya
to remit the Designated Receivables to Company until instructed to stop by
Company.         3) Merchant hereby confirms to Paya and agrees that this
Assignment Agreement does not in any manner modify or otherwise amend any of the
other contract terms in the Agreements, all of which survive and continue in
full force, and applies solely to Merchant’s instructions an consent for Paya to
remit the Designated Receivables to Company. Merchant hereby represents and
warrants to Pay, that this Assignment Agreement is valid, and that it is
authorized to execute and deliver the same and shall hold Paya Harmless from and
indemnify Paya from any and all, losses, claims, and expenses, including
reasonable attorney’s fees which Paya may incur that arise from or are related
to this Assignment Agreement. Merchant confirms that the person executing this
Assignment Agreement is authorized on behalf of Merchant to do so.

 

Dated: July 22, 2019

Merchant: VPR Vaporx Helium

 

X /s/ Kevin Frija   By:     X Kevin Frija CEO     Signer’s Name and Title
(Please Print)  

 

 

 

 

Amendment to Loan Agreement

 

Payment Schedule for VPR Brands

 

LP Also known as VPR VAPORX

 

Helium

 

Lendistry, LLC will take $1,240.08 weekly beginning one day after funding by ACH
and 11% of Credit Card Sales

 

Lender Reserves the right to receive funds from any and all credit card
processing account(s)

 

I hereby authorize Bill.com, Inc, Revere Bank. or City National Bank
(hereinafter “Bank”), on behalf of Lendistry, LLC, located at 330 E. Lambert Rd.
Suite 275 Brea CA 92821 to initiate entries to the bank accounts that I enter,
or enable Lendistry, LLC to enter, on the Bank web site in order to pay amounts
that I owe to Lendistry, LLC and, if necessary, to initiate adjustments for any
transactions credited or debited in error. I understand that this withdrawal can
be for receipt under my purchase receivable obligation including payments and/or
collections. I represent that I have authority to bind the organization that
owns the bank accounts, and to authorize all transactions to the bank accounts
that are initiated through the Bank, Inc. I acknowledge that transactions
initiated to the bank accounts must comply with the provisions of U.S. law. This
authorization will remain in effect until the organization notifies in writing
to cancel it in such time as to afford the Bank and the bank reasonable
opportunity to act on it.

 

VPR Brands LP       DBA VPR Vaporx Helium       Kevin Frija       /s/ Kevin
Frija   Signature/Date       Lendistry, LLC   /s/   Signature/Date  

 

 

 

